Citation Nr: 0922985	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-05 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include emphysema.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to June 1966

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
St. Paul, Minnesota, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In October 2005, the Veteran related that he was exposed to 
asbestos on a daily basis during service in association with 
operating and maintaining a catapult on the USS Midway, to 
include disassembling and repairing the catapult equipment, 
with the pipes and steam lines having been wrapped in 
asbestos.  In a June 2007 VA Form 646, asbestos exposure was 
asserted not only during service aboard the USS Midway, but 
also aboard the USS Constellation.  

Service treatment records reflect that a chest x-ray 
examination was normal in September 1964.  The May 1966 
separation examination report shows that the lungs and chest 
were normal.  

In a February 2006 rating decision, the AOJ denied service 
connection for emphysema, noting evidence of use of an 
inhaler but no evidence of a disease associated with asbestos 
exposure, to include emphysema.  The September 2007 
supplemental statement of the case notes the claim remained 
denied because there was no evidence that the Veteran's 
diagnosed emphysema was due to asbestos exposure during 
service.  The AOJ has not made a specific determination in 
regard to whether the Veteran was exposed to asbestos during 
service.

In addition, private records, dated in March 2006 and October 
2006, note a history of asbestos exposure, some shortness of 
breath with emphysema from smoking and a diagnosis of chronic 
obstructive pulmonary disease (COPD).  




The Board notes that there has been no specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor has the 
Secretary promulgated any regulations.  See McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).  VA, however, has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), which provides some guidelines for considering 
compensation claims based on exposure to asbestos.  The DVB 
circular remains in the rating manual.  See Adjudication 
Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, 9. "Service Connection for Disabilities 
Resulting from Exposure to Asbestos" ("M21-1MR"); see also 
VAOPGCPREC 4- 00 (Apr. 13, 2000), summary available at 65 
Fed. Reg. 33,422- 02 (2000).

Inhaling asbestos fibers can produce fibrosis and tumors.  
M21-1MR IV.ii.2.C.9.b.  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Cancers of the larynx and pharynx as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  See id.  The latent period for the 
development of disease due to exposure to asbestos ranges 
from 10 to 45 or more years between first exposure and the 
development of disease.  M21-1MR IV.ii.2.C.9.d.  Disease-
causing exposure to asbestos may be brief.  M21-1MR, 
IV.ii.2.C.9.c.

In this case, there is competent evidence of a current 
disability, notation of a history of asbestos exposure and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service but insufficient competent medical evidence upon 
which to base a decision.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, the Board finds that the Veteran 
should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should make a specific 
determination in regard to whether the 
Veteran was exposed to asbestos during 
service.

2.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any identified 
respiratory disorder.  The claims file 
should be made available in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion as to 
whether the Veteran has a respiratory 
disorder associated with asbestos 
exposure, or whether any respiratory 
disorder identified is otherwise related 
to active service.  A complete rationale 
should accompany all opinions provided.

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


